Exhibit 10.22

 

[image_061.jpg]

 

January 4, 2020

 

Roger Holliday

 

Dear Roger:

 

This letter (“Agreement”) will confirm our understanding and agreement regarding
your employment with Lantronix, Inc. (“Lantronix” or the “Company”), commencing
January 20, 2020 (“Commencement Date”).

 

POSITION EXCLUSIVITY:

 

The Company hereby agrees to employ you as its Vice President, Worldwide Sales
and Marketing, reporting to Paul Pickle, President and Chief Executive Officer
of the Company (“CEO”). Your primary office will be located at the Lantronix
corporate headquarters in Irvine, CA. During your employment with Lantronix, you
will not render any services to any other person or entity, whether for
compensation or otherwise, or engage in any business activities competitive with
or adverse to the Company’s business or welfare, whether alone, as an employee,
as a partner, as a member, or as a shareholder, officer or director of any other
corporation, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity, without the prior written consent of the CEO.

 

BASE SALARY:

 

The Company shall pay you a bi-weekly base salary of $9,615.38 ($250,000 on an
annualized basis), less applicable withholdings and deductions, paid on the
Company’s regular bi-weekly payroll dates. Your salary will be reviewed at the
time executive salaries are reviewed periodically, and the Company may in its
sole discretion, adjust it to reflect Company performance, your performance,
market conditions and other factors deemed relevant by the Company.

 

BONUS:

 

You will be eligible to participate in the Lantronix Performance Bonus Plan at a
rate of 40% of your base salary. As far as the 2020 Lantronix Performance Bonus
plan, you will be eligible to participate in the 2nd half plan period, which has
a performance period of January 1, 2020 through June 30, 2020. A full year
target is $100,000. Lantronix reserves the right to change or discontinue the
plan at any time.

 

STOCK OPTIONS:

 

You will receive the following stock option grant to purchase 100,000 shares of
the Company’s common stock that shall vest according to the following schedule:
25% (25,000) of the options shall vest one year from the date of grant and the
remaining options shall vest ratably each month thereafter for a period of 36
months, subject to your remaining a Service Provider to the Company through such
dates (as defined in the Company’s 2010 Stock Plan);

 

 

 



 1 

 

 

 

The Options shall be considered an inducement grant of Non-Qualified Stock
Option (NQSO). The grant shall be effective on the first business day of the
month following your date of hire and the exercise price of the Options shall be
the fair market value of the Company’s common stock on the grant date. Except as
otherwise provided in this letter, the Options will be subject to the terms and
conditions of the Company’s standard form of stock option agreement.

 

RESTRICTED STOCK UNITS

 

You will receive the following one-time restricted stock unit (RSU) grant of
50,000 shares of the Company’s common stock that shall vest according to the
following schedule: 25% (12,500) of the RSUs shall vest March 1, 2021 and the
remaining options shall vest ratably each quarter thereafter for a period of
twelve quarters, subject to your remaining a Service Provider to the Company
through such dates (as defined in the Company’s 2010 Stock Plan).

 

PERFORMANCE SHARE UNITS

 

You will receive the following one-time stock award of 70,000 performance shares
units (the “Performance Shares”), pursuant to the same performance criteria,
other terms and conditions set forth in the grant documents issued to the other
Executives of the Company on or about October 18, 2019, which cover the
Company’s performance in fiscal years 2020 through 2022 as compared to the
pre-established performance criteria, all as set forth in the foregoing grant
documents; provided, however, that your vesting schedule shall be as follows:
16% of your award shall vest with the rest of the Executives in FY2020 and 42%
of the award shall vest with the Executives in each of FY2021 and 2022.

 

BENEFITS:

 

You will be eligible to participate in the employee benefit plans and programs
generally available to the Company’s employees, including group medical, dental,
vision and life insurance, and disability benefits, subject to the terms and
conditions of such plans and programs. You will be entitled to paid time off for
vacation leave, in a reasonable amount that you deem appropriate consistent with
your duties, provided that your job performance remains acceptable. You will be
expected to schedule vacation at reasonable times so as to not interfere with
your duties. There shall be no accrual of unused vacation time and you will not
be entitled to payment for any unused vacation time upon the termination of your
employment with the Company. The Company reserves the right to amend, modify or
terminate any of its benefit plans or programs at any time and for any reason.

 

EXPENSES:

 

You shall be entitled to reimbursement for all reasonable and necessary
out-of-pocket business, entertainment and travel expenses incurred by you in
connection with the performance of your duties hereunder in accordance with the
Company’s expense reimbursement policies and procedures, including reimbursement
for economy travel on domestic flights and for international flights.

 

WITHHOLDING:

 

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

 

 

 



 2 

 

 

CONFIDENTIAL INFORMATION:

 

As an employee of Lantronix, you will have access to certain Company
confidential information and you may, in the course of your employment, develop
certain information or inventions, which will be the property of the Company. To
protect the interests of the Company, you will be required to sign the Company’s
Employment, Confidential Information, and Invention Assignment Agreement as a
condition of employment. We wish to impress upon you that we do not want you to
bring with you any confidential or proprietary information from a previous
employer or violate any obligation you may have to that employer.

 

NON-SOLICITATION:

 

In consideration of the promises and covenants contained in this letter, you
agree that for a period of one (1) year following your effective date of
termination or resignation, you will not, either directly or indirectly, either
on your own behalf or on behalf of any other person, recruit or solicit for hire
any individual who is then employed by the Company. You acknowledge and agree
that the restrictions contained in this section are reasonable and appropriate.
You further acknowledge and agree that the restrictions contained in this
section will not preclude you from engaging in any trade, business or profession
that you are qualified to engage in.

 

AT-WILL EMPLOYMENT:

 

Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.

 

SEVERANCE:

 

If your employment with the Company is terminated by you for Good Reason or by
the Company without Cause within two years of the Commencement Date, then
subject to your execution and non-revocation of a release of claims in a form
provided by the Company, then in addition to any base salary earned through the
termination date, any earned but as-yet unpaid bonuses, unpaid expense
reimbursements and vested benefits to which you are entitled under the terms of
any Company employee benefit plan (which compensation and benefits will be paid
to you or your estate in connection with your ceasing to be employed without
regard to the reason for such cessation), you will be entitled to the following:

 

You will be entitled to receive severance pay in a total amount equal to the sum
of (i) six

(6) months of your then current Base Salary, plus (ii) an amount equal to fifty
percent

 

(50%) of Bonus amounts you earned over the previous twelve (12) months
(collectively, the “Severance Payment”). The Severance Payment shall be less
required tax deductions and withholdings and shall be paid in a lump sum on the
53rd day following your date of termination or such later date as is required to
avoid potentially adverse taxation under Internal Revenue Code Section 409A
pursuant to section under the caption “Section 409A” below.

 

 

 



 3 

 

 

For purposes of this letter, “Cause” shall mean: (i) gross negligence or willful
misconduct in the performance of your duties to the Company; (ii) intentional
and continual failure to substantially perform your reasonably assigned duties
for the Company; (iii) intentional conduct that is demonstrably and materially
injurious to the Company, including but not limited to committing or cooperating
in an act of fraud, theft, or dishonesty against the Company; (iv) your breach
of a fiduciary duty to the Company or its shareholders; (v) your conviction for,
or plea of guilty or nolo contendre to, the commission of any felony or any
crime involving deceit, material dishonesty, fraud, embezzlement, theft, any
crime that results in or is intended to result in personal enrichment at the
expense of the Company, any crime that involves the use or sale of a controlled
substance, or any other offense that will adversely affect in any material
respect the Company’s reputation or your ability to perform your obligations or
duties to the Company; or (vi) your violation of a material written policy of
the Company or breach of a written agreement with Company, including but not
limited to a breach of the Employment, Confidential Information, and Invention
Assignment Agreement. Notwithstanding the foregoing, Cause shall not exist under
(i), (ii), (iii), (iv) or (vi) unless the Company provides you with written
notice of the existence of one or more of the actions, conditions or events set
forth above in such definition of Cause, and if such action, event or condition
is curable, you fail to cure such action, event or condition within thirty (30)
days after receipt of such notice.

 

For the sake of clarity, termination of your employment in connection with your
death or disability will not be considered “termination by the Company without
Cause” hereunder. For purposes of this letter, you shall be considered disabled
if you have been physically or mentally unable to perform your job duties
hereunder for a continuous period of at least one hundred twenty (120) days or a
total of one hundred fifty (150) days during any one hundred and eighty (180)
day period, and you have not recovered and returned to the full time performance
of your duties within thirty (30) days after written notice is given to you by
the Company following such 120 day period or 180 day period, as applicable.

 

For purposes of this letter, “Good Reason” shall mean your resignation within
one hundred and twenty (120) days after the Company has taken any of the
following actions without your express written consent: (i) a material reduction
in your base salary, your target annual bonus opportunity or benefits (unless,
outside of a Change in Control context, such reduction is in connection with a
salary or benefit reduction program of general application at the senior level
executives of the Company); (ii) a material breach by the Company of any written
agreement with you, including the Company’s failure to obtain an agreement from
any successor to the Company to assume and agree to perform the obligations
under this letter in the same manner and to the same extent that the Company
would be required to perform, except where such assumption occurs by operation
of law; (iii) a material adverse change in your title, duties or
responsibilities (other than temporarily while you are disabled or as otherwise
permitted by applicable law); or (iv) relocation of your principal workplace by
more than 45 miles, which

 

change results in a material increase in your one-way commute. Notwithstanding
the foregoing, Good Reason shall not exist unless you provide the Company
written notice of the existence of the one or more of the actions, conditions or
events set forth above in this definition of Good Reason within ninety (90) days
after the initial existence or occurrence of such action, condition or event,
and if such action, event or condition is curable, the Company fails to cure
such action, event or condition within thirty (30) days after its receipt of
such notice.

 

CHANGE IN CONTROL:

 

If within five years of the Commencement date, your employment with the Company
is terminated by you for Good Reason or by the Company without Cause within 60
days prior to or 12 months following a Change in Control (as defined below),
then, subject to your execution and non- revocation of a release of claims in a
form provided by the Company, in keeping with past practice, and resignation
from any Company-affiliated board positions, all unvested Company equity awards
that you then hold shall fully vest and be settled or become exercisable, as
applicable, and you will be entitled to receive (as applicable, the
“Change-in-Control Severance Payment”):

 

 

 



 4 

 

 

(a)    In the event of a Change in Control where the transaction results in
Lantronix shareholders receiving at closing consideration with a value of less
than a value of $5 per share on a fully diluted basis, in lieu of any other
severance benefits, you will be entitled to receive severance pay in a total
amount equal to the sum of (i) six (6) months of your then current Base Salary,
plus (ii) an amount equal to one hundred percent (50%) of your previous 12
months bonus. The Company will also provide you, your spouse and your eligible
dependents with continued group health, dental and vision coverage pursuant to
the provisions of COBRA at the level in effect and upon substantially the same
terms and conditions as existed under applicable insurance plans immediately
prior to the date of termination of your employment (including without
limitation contributions required by you, if any, for such benefits), for the
first six (6) months following the date of termination your employment without
Cause or for Good Reason or until you become eligible for comparable benefits
from another employer.

 

(b)   In the event of a Change in Control where the transaction results in
Lantronix shareholders receiving at closing consideration with a value of $5 per
share or greater on a fully diluted basis, in lieu of any other severance
benefits, you will be entitled to receive severance pay in a total amount equal
to the sum of (i) twelve (12) months of your then current Base Salary, plus

(ii)    an amount equal to one hundred percent (100%) of your then current
target bonus. The Company will also provide you, your spouse and your eligible
dependents with continued group health, dental and vision coverage pursuant to
the provisions of COBRA at the level in effect and upon substantially the same
terms and conditions as existed under applicable insurance plans immediately
prior to the date of termination of your employment (including without
limitation contributions required by you, if any, for such benefits), for the
first twelve (12) months following the date of termination your employment
without Cause or for Good Reason or until you become eligible for comparable
benefits from another employer.

 

Any Change-of-Control Severance Payments shall be less required tax deductions
and withholdings and shall be paid in a lump sum on the 53rd day following your
date of termination or such later date as is required to avoid potentially
adverse taxation under Internal Revenue Code Section 409A as described under the
caption “Section 409A” below. Change-of-Control

 

Severance Payments may also be subject to reduction required to avoid
potentially adverse taxation under Internal Revenue Code Section 280G as
described under the caption “Section 280G” below.

 

For purposes of this letter, “Change in Control” shall mean the occurrence of
any of the following events: (i) any “person” (as such term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than the TL Parties, becomes the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or,
more of the total voting power represented by the Company’s then outstanding
voting securities; or (ii) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than to the
TL Parties; (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than (A) a merger or consolidation with the TL
Parties or (B) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or (iv) a majority of the members of the Board are replaced
during any twelve- month period by directors whose appointment or election is
not endorsed by a majority of the Board or the TL Parties before the date of
appointment or election. In no event shall a “Change in Control” be deemed to
have occurred for purposes of this letter solely because the Company engages in
an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more affiliates.

 

For purposes of this letter, “TL Parties” shall mean, either individually or
collectively, Bernhard Bruscha, TL Investments.

 

 

 



 5 

 

 

SECTION 409A:

 

This letter is intended to comply with Section 409A of the Internal Revenue Code
(“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this letter may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this letter that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each instalment payment
provided under this letter shall be treated as a separate payment. Any payments
to be made under this letter upon a termination of employment shall only be made
upon a “separation from service” under Section 409A. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this letter comply with Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non- compliance with
Section 409A.

 

Notwithstanding any other provision of this letter, if any payment or benefit
provided to you in connection with termination of employment is determined to
constitute “nonqualified deferred

 

compensation” within the meaning of Section 409A and you are determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of your termination date (the “Specified Employee Payment
Date”) or, if earlier, on the date of your death. The aggregate of any payments
that would otherwise have been paid before the Specified Employee Payment Date
shall be paid to you in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule. To the extent necessary to avoid application of
any tax under Section 409A applying to any compensation or benefit included
herein that constitutes nonqualified deferred compensation, the definition of
“Change in Control” shall be reformed such that a transaction will only qualify
as a Change in Control if it also constitutes a “change in control event” as
defined under Section 409A.

 

SECTION 280G:

 

Notwithstanding any other provision of this letter or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to you or for your
benefit pursuant to the terms of this letter or otherwise (“Covered Payments”)
constitute parachute payments (“Parachute Payments”) within the meaning of
Section 280G of the Internal Revenue Code (“Section 280G”) and would, but for
this section be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code (or any successor provision thereto) (“Section 4999”) or
any similar tax imposed by state or local law or any interest or penalties with
respect to such taxes (collectively, the “Excise Tax”), then prior to making the
Covered Payments, a calculation shall be made comparing (i) the Net Benefit (as
defined below) to you of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to you if the Covered Payments are limited to the extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.

 

Any such reduction shall be made in accordance with Section 409A and the
following: (i) the Covered Payments which do not constitute nonqualified
deferred compensation subject to Section 409A shall be reduced first; and (ii)
all other Covered Payments shall then be reduced as follows:

 

(A) cash payments shall be reduced before non-cash payments; and (B) payments to
be made on a later payment date shall be reduced before payments to be made on
an earlier payment date.

 

 

 

 



 6 

 



Any determination required under this section shall be made in writing in good
faith by the accounting firm that was the Company’s independent registered
public accounting firm immediately before the change in control (the
“Accountants”), which shall provide detailed supporting calculations to the
Company and you as requested by the Company or you. The Company and you shall
provide the Accountants with such information and documents as the Accountants
may reasonably request in order to make a determination under this section. For
purposes of making the calculations and determinations required by this section,
the Accountants may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999. The
Accountants’ determinations shall be final and binding on

 

the Company and you. The Company shall be responsible for all fees and expenses
incurred by the Accountants in connection with the calculations required by this
section.

 

CLAWBACK:

 

Any amounts payable hereunder are subject to any policy (whether currently in
existence or later adopted) established by the Company providing for clawback or
recovery of amounts that were paid to you. The Company will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.

 

CONTINGENT OFFER:

 

This offer is contingent upon:

 

(a)    Verification of your right to work in the United States, as demonstrated
by your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date.

 

(b)    Satisfactory completion of a background investigation.

 

This offer is valid until January 10, 2020 and will be withdrawn if any of the
above conditions are not satisfied.

 

REPRESENTATIONS:

 

By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non- competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.

 

ARBITRATION:

 

To the fullest extent allowed by law, any controversy, claim or dispute between
you and the Company (and/or any of its affiliates, owners, shareholders,
directors, officers, employees, volunteers or agents) relating to or arising out
of your employment or cessation of that employment will be submitted to final
and binding arbitration as provided in Attachment A hereto.

 

 

 

 



 7 

 

 

ACCEPTANCE:

 

To indicate your acceptance of this offer, please initial each page, and
complete and sign the At- Will Acceptance Statement.

 

The offer letter and attachments need to be returned via email to the Company’s
Vice President, HR and Legal at David.Goren@lantronix.com.

 

We are excited at the prospect of you joining our team. If you have any
questions about the above details, please call me immediately.

 

Very truly yours,

 

LANTRONIX, INC.

 

/s/ David Goren

 

David Goren

Vice President, HR & Legal

 

 

 

 

 

 

 

 



 8 

 

 

 

At-Will Acceptance Statement

 

I, Roger Holliday, do hereby accept the above employment offer, and agree with
the terms as outlined above. I understand that there are no other terms
expressed or implied. My expected start date will be January 20, 2020.

 

I understand that Lantronix is an “At-Will Employer,” and agree that my
employment is for no definite period and may, regardless of the date of payment
of wages and salary, be terminated by me or by Lantronix at any time without any
previous notice. Subject to the rights under the section entitled “Severance,” I
also understand and agree that Lantronix may hire, fire, demote, promote, and
change or alter any terms of my employment at any time.

 

 

 

/s/ Roger Holliday                                1/9/20                      
Signature   Date



 

 

 

Nondisclosure of Former Employer’s Trade Secret Information

 

 

I understand and agree that the Company expects me to respect any trade secret
information of any of my former employers, business associates, or others. I
agree to respect the Company’s express direction to me not to disclose to the
Company, its officers, or employees, any such trade secret information so long
as it remains confidential. In addition, I also represent to the Company that my
commencement of work for the Company does not (a) conflict with any other
contractual commitments on my part to any former employer or third party, (b)
result in the misappropriation of trade secrets of any former employer or third
party, or (c) otherwise violate or interfere with any rights of any third party

 

 



 

/s/ Roger Holliday                                1/9/20                      
Signature   Date



 

 

 

 

 

 



 9 

 

 

ATTACHMENT A

 

MUTUAL AGREEMENT TO ARBITRATE

 

To the fullest extent allowed by law, any controversy, claim or dispute between
Executive and the Company (and/or any of its affiliated, subsidiary, or related
entities, owners, directors, officers, employees, volunteers or agents) relating
to or arising out of this Agreement or Executive’s employment (or the cessation
thereof), will be submitted to final and binding arbitration in Orange County,
California, for determination in accordance with the American Arbitration
Association’s (“AAA”) Employment Arbitration Rules as the exclusive remedy for
such controversy, claim or dispute. In any such arbitration, the parties may
conduct discovery to the same extent as would be permitted in a court of law.
The arbitrator shall issue a reasoned, written decision, and shall have full
authority to award all remedies which would be available in court. The Company
shall pay the arbitrator’s fees and any AAA administrative expenses. Any
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. Possible disputes covered by the above include (but
are not limited to) unpaid wages, breach of contract (including this Agreement),
torts, violation of public policy, discrimination, harassment, or any other
employment-related claims under laws including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the
California Labor Code, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and any
other statutes or laws relating to Executive’s relationship with the Company
regardless of whether such dispute is initiated by Executive or the Company.
Thus, this bilateral arbitration agreement fully applies to any and all claims
that the Company may have against Executive, including but not limited to claims
for misappropriation of Company property, disclosure of proprietary information
or trade secrets, interference with contracts, trade libel, gross negligence, or
any other claim for alleged wrongful conduct or breach of the duty of loyalty.
However, claims for workers’ compensation benefits, unemployment insurance and
those arising under the National Labor Relations Act (or any other claims where
mandatory arbitration is prohibited by law) are not covered by this arbitration
agreement, and such claims may be presented to the appropriate court or
government agency. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU
AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY.

 

This mutual arbitration agreement is to be construed as broadly as is
permissible under applicable law.

 



    LANTRONIX INC. (the “Company”)       /s/ David
Goren                             By: /s/ Paul Pickle                      David
Goren   Name: Paul Pickle     Title: President & CEO       Dated: 1/9/20  
Dated: 1/9/20                  

 

 

 

 



 10 

 

 

BENEFITS SUMMARY INSURANCE:

Lantronix recognizes the need for financial protection in the event of illness
or injury that may result in medical expenses. Therefore, the Company offers
group insurance plans designed to meet those needs to all active regular
full-time employees.

 

Regular full-time employees are eligible to enroll in group insurance benefits
on the first of the month following their first day of employment. Based on your
hire date of January 6, 2020, you will be eligible for benefits on February 1,
2020. If your start date is extended, it may affect the date you will be
eligible for benefits.

 

Group medical, dental and prescription coverage is presently offered through
Aetna. You have a choice among these medical and dental plan options: PPO and
HMO (California employees only). Vision coverage is offered through VSP. The
Company currently pays a significant portion of the premium, with the employee
contributing the difference through a bi-weekly payroll deduction.

 

Lantronix has in place a FSA (Flexible Spending Account) Plan that allows
pre-tax deductions for dependent care costs, eligible un-reimbursed medical
expenses, and health insurance premiums.

 

Basic Life and Accidental Death & Dismemberment coverage is provided by
Principal Insurance at the rate of two time’s annual total targeted
compensation, up to a maximum

$500,000. Voluntary Life insurance can be purchased by the employee.
Supplemental life insurance can also be purchased by the employee to cover
spouse and children.

 

Short-term Disability for CA residents is provided through the State. Benefit
coverage is up to a maximum of 52 weeks. Benefits amount vary depending on the
employee’s weekly base or wage rate. Maximum benefit is $840 per week. To
qualify you must be unable to perform your duties for 8 consecutive days. To
claim a disability, please call 800-480-3287 for plan requirements,
restrictions, and forms.

 

Long-term Disability is provided by Principal Insurance and provides up to 60%
of your basic monthly earnings (not to exceed $12,500) when you meet the
disability requirements. Benefits can be paid out as early as 90 days after you
have been declared disabled. California employees would become eligible when the
state disability payments cease (typically 12 months).

 

PROGRAMS:

 

EAP

 

Lantronix offers an Employee Assistance Program to provide you with support when
you need guidance or information regarding Management resources, Conflict
management, Financial or Legal issues, Child or Dependent care, Relationship
issues, Co-dependency and many other issues involving modern life.

 

 

 

 



 11 

 

 

TUITION REIMBURSEMENT

 

Lantronix believes in education and will reimburse employees for their efforts
when a course of study is related to their job. Undergraduate and Certificate
programs are reimbursed at the rate of $500 per course, up to 6 courses per
calendar year. Graduate programs are reimbursed at the rate of $1,500 per
course, up to 6 courses per calendar year. Employees do have to obtain approval
to participate in the plan before they enroll at an Institution of higher
learning in order to be eligible.

 

COMPANY EVENTS

 

Lantronix offers fun themed events at least 5+ times per year. They range from
taco parties to having the In-N-Out truck for lunch.

 

HOLIDAYS:

 

Lantronix offers an average of 11 paid holidays per year.

 

VACATION:

 

Vacation will be as stated in your offer letter.

 

401(K) PLAN:

 

Lantronix offers a 401K plan to full time employees. The Plan allows employees
to contribute any whole percentage of their salary on a pre-tax basis, not to
exceed the annual maximum set by the IRS. The company matches 25% of the first
6% of employee contributions. Employees are eligible to enroll in the 401K
program, effective the first of the month following completion of 30 days of
employment. Employees who have a 401K plan through a prior employer may rollover
their funds into Lantronix’ Plan immediately, however, they may not begin making
contributions to the Plan until their enrollment eligibility date. Lantronix
reserves the right to change the plan at any time.

 

EMPLOYEE STOCK PURCHASE PLAN

 

Lantronix’s Employee Stock Purchase Plan allows employees to purchase shares of
company stock at a 15% discount on the lower of the offering price or purchase
date price through convenient payroll deductions.

 

 

 

 

 

 



 12 

 